VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM August 11, 2015 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company Variable Annuity Account C Prospectus Title: State University of New York Defined Contribution Retirement Plan File Nos.: 033-81216 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: · The form of Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on August 10, 2015. If you have any questions, please call me at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie PLAN | INVEST | PROTECT Voya Logo
